            Case 2:03-cv-01006-MMD-DJA Document 439 Filed 10/26/20 Page 1 of 2


 1   AARON D. FORD
      Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
      Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov

 7   Attorneys for Respondents

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10    KEVIN JAMES LISLE,                                           Case No. 2:03-cv-01006-MMD-CWH

11             Petitioner,                                 ORDER TO TRANSPORT PETITIONER TO
                                                             MEETINGS WITH COUNSEL AT THE
12    vs.                                                        FEDERAL COURTHOUSE

13    WILLIAM GITTERE, et al.,

14             Respondents.

15

16           In accordance with the Court’s June 19, 2020 (ECF No. 407) order setting an evidentiary hearing

17   on October 22-23, 2020, and the Court’s order granting the request of the Federal Public Defender to

18   allow counsel an opportunity to meet with petitioner prior to the hearing, and in light of the Court’s order

19   vacating the October 22-23 hearing and resetting the matter for November 12-13, 2020:

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                     Page 1 of 2
           Case 2:03-cv-01006-MMD-DJA Document 439 Filed 10/26/20 Page 2 of 2


 1           IT IS THE ORDER OF THE COURT that the Nevada Department of Corrections will transport
 2   inmate Kevin James Lisle, NDOC #49948, to the Bruce R. Thompson Federal Courthouse, 400 S.
 3   Virginia Street, Reno, Nevada, at 9:00am on Monday, November 9, 2020 and Tuesday, November 10,
 4   2020 for the purpose of meeting with his counsel to prepare for the evidentiary hearing. The parties
 5   anticipate the meetings ending at 4:45 pm. However, NDOC can return Lisle earlier if so informed by
 6   the parties.
 7                       26th day of ____________________,
             DATED this _____          October             2020.
 8
                                                       DISTRICT COURT JUDGE
 9

10

11

12   Submitted by:
13   /s/ Michael J. Bongard
     Michael J. Bongard (Bar No. 007997)
14   Senior Deputy Attorney General
15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                 Page 2 of 2
